DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-10 in the reply filed on 28 August 2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Chen, Ke, et al. "Metal–organic frameworks (MOFs)‐Derived nitrogen‐doped porous carbon anchored on graphene with multifunctional effects for lithium–sulfur batteries." Advanced functional materials 28.38 (2018): 1707592 (hereafter referred to as Chen-2018).

Regarding claim 1, Chen-2018 teaches a method of producing an electrode for a secondary battery containing a high-density carbon defect structure (Chen-2018, abstract, sections 1-4, Figs. 1-5, S1-S11), the method comprising:
coating with a metal-organic framework (MOF) on an electrode substrate (Chen-2018, sections 1-2, ZIF-8 and ZIF-67, graphene oxide, Fig. 1),
and carbonizing the MOF-coated electrode substrate of step (a) to form a carbon layer containing a high-density carbon defect structure (Chen-2018, section 2, Fig. 1, 3a, 4b).

Regarding claims 2 and 3, Chen-2018 further discloses wherein the metal-organic framework is Zn(MIM)2 (ZIF-8) and wherein the metal-organic framework is a zeolitic imidazole framework (Chen-2018, sections 1-2, ZIF-8, Fig. 1, Fig. 3a).

	Regarding claim 5, Chen-2018 teaches all of the limitations of claim 3 as set forth above and further teaches wherein the carbonization of step (b) is performed at 900 °C for 4 hours (Chen-2018, section 4), which falls within the claimed range of 900 to 1600 °C for 3 to 7 hours.

Regarding claim 6, Chen-2018 additionally discloses further comprising oxidizing the electrode substrate before step (a) (Chen-2018, sections 1-2 and 4, graphene oxide).

Regarding claim 9. Chen-2018 also discloses wherein the electrode substrate comprises a carbon electrode (Chen-2018, sections 1-2, NPC/G electrode).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen-2018 (see above for full reference) in view of Gadipelli, Srinivas, and Zheng Xiao Guo. "Tuning of ZIF‐derived carbon with high activity, nitrogen functionality, and yield–a case for superior CO2 capture." ChemSusChem 8.12 (2015): 2123-2132 (hereafter referred to as Gadipelli-2015).and further evidenced by Zhang, Linjie, et al. "Highly graphitized nitrogen-doped porous carbon nanopolyhedra derived from ZIF-8 nanocrystals as efficient electrocatalysts for oxygen reduction reactions." Nanoscale 6.12 (2014): 6590-6602 (cited in IDS filed 24 December 2020; hereafter referred to as Zhang-2014).

Regarding claim 4. Chen-2018 teaches a method as described above producing a defective carbon structure (see claim 1) carbonized by heating at 900 °C for 4 hours (Chen-2018, section 4). However, Chen is silent regarding the carbonization occurring by evaporating metals and atoms other than carbon atoms without a secondary carbon source
Gadipelli-2015 is directed toward the properties of ZIF-derived carbon (Gadipelli-2015, pp. 2123-2131) which can be used in secondary batteries (Gadipelli-2015, p. 2123). Gadipelli-2015 discloses that the carbonization process of ZIF-8 at ≥600 °C involves the dissociation of the relatively volatile methyl groups from the main structure, followed by the liberation of nitrogen and vaporized zinc metal (Gadipelli-2015, p. 2124).
Therefore, it would be obvious to one of ordinary skill in the art to modify the method of Chen-2018 by performing step b by evaporating metals and atoms other than carbon atoms without a secondary carbon source to form a defective carbon in order to produce a well defined pore structure and highly accessible pore volume in the material (Chen-2018, see introduction, second column).
Neither Chen-2018 nor Gadipelli-2015 explicitly disclose wherein the carbon defect structure is turbostratic carbon. However, Zhang-2014, which is directed toward MOF-derived porous carbons (Zhang-2014, 6590-6601) for use in batteries (Zhang-2014, pp. 6591), teaches that ZIF-8 carbonized above 600 °C generates turbostratic/graphitic carbons (Zhang-2014, p. 6593), showing the method of modified of Chen-2018 by Gadipelli-2015, as set forth above, satisfies the limitation wherein the step (b) is performed by evaporating metals and atoms other than carbon atoms without a secondary carbon source to form a defective turbostratic carbon.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen-2018 (see above for full reference) in view of Zhu, Yuanzhi, et al. "Engineering local coordination environments of atomically dispersed and heteroatom‐coordinated single metal site electrocatalysts for clean energy‐conversion." Advanced Energy Materials 10.11 (2020): 1902844 (first published 20 December 2019; hereafter referred to as Zhu-2020).

Regarding claim 7, Chen-2018 teaches all of the limitations of claim 1 but is silent regarding single-vacancy defect structure. Zhu-2020 is directed toward MOF precursors, such as ZIF-8, for carbonized derivatives (Zhu-2020, sections 1-7) including their use in batteries (Zhu-2020, sections 1 and 6). Zhu-2020 further teaches that carbonized ZIF-8 during pyrolysis, the evaporation of Zn produces free N sites to stabilize the nonvolatile target metal atom, leading to highly dispersed SACs sites and generating sufficient pores and surface area (Zhu-2020, section 5.1). Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Zhu-2020 in the method of producing an electrode for a secondary battery containing a high-density carbon defect structure of Chen-2020 wherein the carbon defect structure is a single-vacancy defect structure to stabilize the nonvolatile target metal atoms and generating sufficient pores and surface area.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen-2018 (see above for full reference) in view of Zhu-2020 (see above for full reference) and in further view of Zhang-2014 (see above for full reference).

Regarding claim 8, modified Chen-2018 teaches all of the limitations of claim 7 above and additionally discloses wherein the single-vacancy defect structure has 1.27 of a ratio (ID/IG), falling within the claimed range of 1.1 to 2.0, of a 1329 cm−1 band (D band) to a  1586 cm−1 band (G band), measured by Raman scattering (Chen-2018, section 2, Fig. 4b). Zhang-2014, which is directed toward MOF-derived porous carbons (Zhang-2014, 6590-6601) for use in batteries (Zhang-2014, pp. 6591), teaches a typical D and G band for carbonized ZIF-8 are roughly at 1350 cm-1 and 1585 cm-1, and as can be seen in Chen-2018, Fig. 4b, the peaks centered around 1329 and 1586 cm-1 are fairly broad and encompass the claimed peaks of a 1350 cm−1 band and a 1585 cm−1 band. Therefore it would be obvious to one of ordinary skill in the art that the modified method of Chen-2018 provided by the specific production parameters as set forth above (see claims 1 and 7) satisfy the limitation wherein the single-vacancy defect structure has 1.27 of a ratio (ID/IG), falling within the claimed range of 1.1 to 2.0, of a broad 1329 cm−1 band (D band) to a  broad 1586 cm−1 band (G band), encompassing the claimed 1350 cm-1 band (D band) to a 1585 cm-1 band (G band), measured by Raman scattering.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, Yiming, et al. "Ultrathin, highly branched carbon nanotube cluster with outstanding oxygen electrocatalytic performance." Electrochimica Acta 282 (2018): 224-232 (hereafter referred to as Li-2018).

Regarding claim 10, Chen-2018 teaches all of the limitations of claim 1 as set forth above and discloses wherein the secondary battery is a Li-ion battery (Chen-2018, section 1) but does not explicitly disclose wherein the secondary battery is a Zn-based battery.
Li-2018 teaches a method of producing an electrode for a secondary battery (Li-2018, sections 1-4, Figs. 1-6) containing forming a carbon layer from a MOF coating and particularly ZIF-8 which is carbonized (Li-2018, section 2). Li-2018 additionally discloses wherein the secondary battery is a Zn-based battery (Li-2018, sections 1, 2.5, 3.3) which have a higher energy density compared with most secondary Li-ion batteries (Li-2018, section 1).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chen-2018 incorporating the teaching of Li-2018 wherein the secondary battery is a Zn-based battery to improve the energy density.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang, Miao, et al. "From metal-organic frameworks to porous carbons: a promising strategy to prepare high-performance electrode materials for capacitive deionization." Carbon 108 (2016): 433-439,
Wang, Yanfang, et al. "ZIF-8@ MWCNT-derived carbon composite as electrode of high performance for supercapacitor." Electrochimica Acta 213 (2016): 260-269,
Sui, Xu-Lei, et al. "Nitrogen-doped graphene aerogel with an open structure assisted by in-situ hydrothermal restructuring of ZIF-8 as excellent Pt catalyst support for methanol electro-oxidation." International Journal of Hydrogen Energy 43.48 (2018): 21899-21907.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED HANSEN/Examiner, Art Unit 1728     

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728